TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-16-00083-CR



                                    Isirdo Vargas, Jr., Appellant

                                                    v.

                                    The State of Texas, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
         NO. CR2015-114, HONORABLE R. BRUCE BOYER, JUDGE PRESIDING



                  MEMORANDUM OPINION AND ORDER


PER CURIAM

                Appellant’s appointed counsel, Atanacio Campos, has filed a motion to withdraw as

counsel. In his motion, counsel asserts that good cause exists for his withdrawal because the

appellant has filed a motion in the trial court requesting that he be allowed to proceed pro se in

this appeal.

                The legislature has given the trial court the responsibility of appointing counsel in

criminal proceedings. Tex. Code Crim. Proc. arts. 1.051(d), 26.04(j)(2). When counsel is appointed

by the trial court to represent an indigent defendant on appeal, it is the trial court’s responsibility to

relieve or replace counsel. See Enriquez v. State, 999 S.W.2d 906, 907 (Tex. App.—Waco 1999,

no pet.); Williamson v. State, No. 03-12-00672-CR, 2013 WL 363677. At *1 (Tex. App.—Austin

Jan. 25, 2013, no pet.) (mem. op., not designated for publication).
               We therefore abate the appeal and remand the cause to the trial court to hold a hearing

on this motion to withdraw, appoint new counsel, if appropriate, and make appropriate findings and

recommendations. See Tex. R. App. P. 38.8(b)(2), (3); see Webb v. State, 533 S.W.2d 780, 784

(Tex. Crim. App. 1976) (right to self representation extends to appellate process). A supplemental

record from this hearing, including copies of all findings and orders and a transcription of the court

reporter’s notes, shall be forwarded to the clerk of this Court as a supplemental record not later than

thirty days from the date of this opinion.

               It is so ordered this 30th day of June 2016.



Before Justices Puryear, Goodwin, and Field

Abated and Remanded

Do Not Publish




                                                  2